DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations of claim 25 including: wherein at least one of the first color, the second color, and the third color is blue, and an other of the first color, the second color, and the third color is blue is green is unclear.  Is the an other of the first color, the second color, and the third color is  blue or green?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11,13-15,24 & 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US Pub no. 2017/0194402 A1).
Regarding claim 1, Choi et al discloses  A display apparatus(2)(fig. 4-6), comprising: a substrate(210)[0085]; a first thin-film transistor (TFT) (T1)and a first capacitor(Cst) positioned on the substrate(210)[0081]; a data wiring unit (Data_B/Data_G/Data_R) at a first side of the first capacitor(Cst)  in a plan view(fig. 4)[0092], the data wiring unit (Data_B/Data_G/Data_R) extending along a first direction(Via-Via)(fig. 4), the data wiring unit (Data_B/Data_G/Data_R) including a first data line(Data_B), a second data line(Data_G),and a third data line(Data_R), and the first data line(Data_B), the second data line(Data_G), and the third data line(Data_R) being spaced apart from one another by a predetermined distance along a second direction (VIb-VIb)that intersects the first direction(VIa-VIa)(fig. 4); a driving voltage line(ELVSS-[0059][0092]) at a second side of the first capacitor(Cst) in a plan view and extending along the first direction(top to bottom)(fig. 4) ; a first pixel electrode (230B)electrically connected to the first TFT(T1); a scan line (Sla)extending in the second direction(VIb-VIb); a first extension line (SLb) extending in the first direction (Via-VIa)from the scan line(SLa); and a first switching TFT ( T2 of 230B)comprising a first switching semiconductor layer (A2 of 230B) for emitting the light having a first color, a second switching TFT (T2 of 230G)comprising a second switching semiconductor layer (A2 of 230G)for emitting the light having a second color, and a third switching TFT (T2 of 230R)comprising a third switching semiconductor layer (A2 of 230R)for emitting the light having a third color, wherein at least a portion of the first extension line (SLb)overlaps the first switching semiconductor layer (A2 of 230B), the second switching semiconductor layer,(A2 of 230G) and the third switching semiconductor layer(A2 of 230R) (examiner notes fig. 4 shows SLb has portions that  overlap T2 of 230B,230G, & 230R and therefore would overlap the first, second , and third semiconductor layer see fig. 4).
Regarding claim 2, Choi et al discloses  wherein, on a plane, the first pixel electrode(230B) has a short axis in the first direction (Via-Via)and a long axis in the second direction(VIb-VIb), the first pixel electrode (230B)extending along the second direction(fig. 4/fig.  5).
Regarding claim 3, Choi et al discloses , wherein the first pixel electrode(230B)
overlaps the data wiring unit(Data_B/Data_G/Data_R) fig. 4.
Regarding claim 4, Choi et al discloses  wherein the first pixel electrode(230B)
overlaps the first data line(Data_B), the second data line(Data_G), and the third data line(Data_R) fig. 4.
Regarding claim 5, Choi et al discloses wherein the first switching TFT (T2 of 230B)is connected to the first data line(Data_B) fig. 4)[0056].
Regarding claim 6, Choi et al discloses further comprising a common voltage line(GCL) at the second side of the first capacitor(Cst of B), the common voltage line (GCL)being spaced apart from the driving voltage line (ELVSS)along the second direction (VIb-VIb)by a predetermined distance and extending along the first direction(VIa-VIa) fig. 4.
Regarding claim 7, Choi et al discloses further comprising a first conductive layer (260 /d2)below the common voltage line(GCL), wherein the common voltage line(GCL) is connected to the first conductive layer (260/d2)via a contact hole(N3)[0077] (fig. 4/fig. 6).
Regarding claim 8, Choi et al discloses further comprising a second conductive layer (250)below the driving voltage line(ELVSS), wherein the driving voltage line is connected to the second conductive layer (250)via a contact hole (CH node) (fig. 4/fig. 6)[0079].
Regarding claim 9, Choi et al discloses  wherein the first conductive layer (260/d2)and the second conductive layer(250) include same materials[0119][0110].
Regarding clam 11, Choi et al discloses further comprising: an intermediate layer (240)including a first color emission layer on the first pixel electrode(230); an opposite electrode (250)on the intermediate layer(240)[0085]; and an auxiliary electrode (230c) at the first side or the second side of the first pixel electrode (230)and electrically connected to the common voltage line(GCL)[0077], wherein
the auxiliary electrode(230c) is electrically connected to the opposite electrode(250) [0096].
Regarding claim 13, Choi et al discloses further comprising: a second TFT (T1)positioned on the substrate (210)for controlling emission of light of the second
color (green)with a second capacitor (Cst of G)and a second pixel electrode (230G)electrically connected to the second TFT(T1); and a third TFT(T1 of R) positioned on the substrate(210) for controlling emission of light of the third
color with a third capacitor(Cst of R) and a third pixel electrode(230R) electrically connected to the third TFT, wherein on a plane, the second capacitor and the third capacitor are positioned between the data wiring unit (Data_B/Data_G/Data_R) and the driving voltage line(ELVSS) fig.4[0057].

Regarding claim 14, Choi et al discloses wherein each of the first TFT(T1 of B), the second TFT(T1 of G), and the third TFT (T1 of R)is a driving TFT[0076], and the driving voltage line (ELVSS) supplies a same driving voltage to the first TFT(T1 of B), the second TFT(T1 of G), and the third TFT(T1 of R) fig. 4[0092][0058-0059]. A claim containing “ supplies a same driving voltage” is  a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)
Regarding claim 15, Choi et al discloses wherein each of the second pixel electrode(230G) and the third pixel electrode(230R) has a short axis in the first direction and a long axis in a second direction that intersects with the first direction, each of the second pixel electrode and the third pixel electrode extending in the second direction.
Regarding claim 15, Choi et al discloses wherein each of the second
 pixel electrode (230G)and the third pixel electrode (230R)has a short axis in the first direction (top to bottom)and a long axis in a second direction (left to right)that intersects with the first direction, each of the second pixel electrode(230G) and the third pixel electrode ((230R)extending in the second direction (left to right) fig. 4.
Regarding claim 24, Choi et al discloses  wherein at least one of the first color, the second color, and the third color is blue[0089].

Regarding claim 25, Choi et al discloses , wherein
at least one of the first color, the second color, and the third color is blue[0089], and
an other of the first color, the second color, and the third color is blue is green[0089].
Allowable Subject Matter
The indicated allowability of claims 1-9,11,13-15,24 & 25  are withdrawn in view of the newly discovered reference(s) to Choi (US Pub no. 2017/0194402 A1).Rejections based on the newly cited reference(s) above.

Claims 10,12 & 16, 18, & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 10, the limitations including: further comprising an initialization voltage line between the driving voltage line and the common voltage line and extending along the first direction wads not found in prior art.
With regards to claim 12, the limitations including: further comprising: an insulating layer that includes a first hole exposing a central part of the auxiliary electrode, wherein
the intermediate layer further includes a second hole exposing at least a portion of the auxiliary electrode via the first hole, and the auxiliary electrode is electrically connected to the opposite electrode via the first hole and the second hole was not found in prior art.
With regards to claim 16, the limitations of claim 16 including: further comprising a sensing line extending in the second direction, wherein the scan line does not
overlap the first pixel electrode was not found in prior art.
With regards to claim 18, the limitations of claim 18 including: further comprising:
a second extension line extending in the first direction from the sensing line; and
a first sensing TFT comprising a first sensing semiconductor layer for emitting the light
having the first color, a second sensing TFT comprising a second sensing semiconductor layer for emitting the light having the second color, and a third sensing TFT comprising a third sensing semiconductor layer for emitting the light having the third color, wherein at least a portion of the second extension line overlaps the first sensing semiconductor layer, the second sensing semiconductor layer, and the third sensing semiconductor layer was not found in prior art.
With regards to claim 19, the limitations including: further comprising an insulating layer including a first opening covering edges of the first pixel electrode and exposing
a central part thereof, a second opening covering edges of the second pixel electrode and exposing a central part thereof, and a third opening covering edges of the third pixel electrode and exposing a central part thereof, wherein a width of the insulating layer between the first opening and the second opening in the first direction is same as a width of the insulating layer between the second opening and the third opening in the first direction was not found in prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813